Citation Nr: 1725962	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-15 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an ankle disorder, including as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for bilateral bunions of the toes/feet, including as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities.

3.  Entitlement to a compensable rating for cataracts.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to an initial rating higher than 20 percent for the diabetic peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 20 percent for the diabetic peripheral neuropathy of the left lower extremity.

7.  Entitlement to a rating higher than 10 percent for the diabetes mellitus prior to August 4, 2015, and higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to March 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the claims were remanded for further development and consideration.  At the time, the Veteran had a 10 percent rating for his diabetes mellitus, but, on remand, the rating for this disability was increased to 20 percent as of August 4, 2015.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent receipt of that maximum possible rating or clear indication he is content or satisfied with a lesser rating, albeit greater than he initially had.).  So this claim now concerns whether he was entitled to a rating higher than 10 percent prior to August 4, 2015, and whether he has been entitled to a rating higher than 20 percent since.


The Board's November 2015 decision also determined the Veteran had not initiated a timely appeal of an earlier April 2007 RO decision.  As well, the Board's remand also addressed a claim for service connection for bilateral pes planus (flat feet).  And a June 2016 rating decision, on remand, granted that claim.  So absent an appeal of the rating or effective date for that disability, that claim also is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An ankle disorder was not manifested in service; arthritis of the ankles was not manifested within one year following the Veteran's separation from service; and any current ankle disorder is not shown to be related to his service or to have been caused or aggravated by his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities.

2.  Bunions of the toes/feet were not manifested in service, and any current bunions are not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities.

3.  Prior to May 16, 2016 the Veteran, at worst, had corrected distance vision of 20/40 in the right eye and 20/40 in the left eye.  Furthermore, he did not have visual field impairment attributable to his cataracts.

4.  Since May 16, 2016, the Veteran is shown to have corrected distance vision of 20/40 in the right eye and 20/50 in the left eye, albeit still with no visual field impairment attributable to his cataracts.

5.  A physical penile deformity with loss of erectile power is not shown.

6.  The Veteran's right lower extremity neuropathy is not shown to have been manifested by more than moderate incomplete paralysis of the sciatic nerve; moderately severe incomplete paralysis of the sciatic nerve is not shown.

7.  The Veteran's left lower extremity neuropathy is not shown to have been manifested by more than moderate incomplete paralysis of the sciatic nerve; moderately severe incomplete paralysis of the sciatic nerve is not shown.

8.  Prior to August 4, 2015, the Veteran's service-connected diabetes mellitus was not shown to require insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

9.  Since August 4, 2015, the Veteran's service-connected diabetes mellitus is not shown to have required insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  Service connection for an ankle disorder, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Service connection for bilateral bunions of the toes/feet, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 

3.  Prior to May 16, 2016, the criteria were not met for a compensable rating for the cataracts.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes (Codes) 6027, 6061-6080 (2016).

4.  But as of May 16, 2016 (though no earlier), the criteria are met for a compensable rating for the cataracts.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Codes 6027, 6061-6080 (2016).

5.  The criteria are not met for a compensable rating for the erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.115b, Code 7522 (2016).

6.  The criteria are not met for an initial rating exceeding 20 percent for the diabetic peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Code 8520 (2016).

7.  The criteria are not met for an initial rating exceeding 20 percent for the diabetic peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Code 8520 (2016).

8.  Prior to August 4, 2015, the criteria were not met for a rating exceeding 10 percent for the diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Code 7913 (2016). 

9.  Also since August 4, 2015, the criteria have not been met for a rating exceeding 20 percent for the diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by way of November 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the rating decision on appeal granted service connection for cataracts, erectile dysfunction, and diabetic peripheral neuropathy of the lower extremities, and assigned ratings and effective dates for these disabilities, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 Statement of the Case (SOC) provided notice regarding the "downstream" issue of whether higher initial ratings are warranted for these disabilities; the matters were readjudicated in a June 2016 Supplemental SOC (SSOC) after the Veteran and his representative had had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate, moreover there is no such affirmative showing.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

As for the additional responsibility to assist him with his claims, the Veteran's service treatment records (STRs) are associated with his file, and pertinent post-service treatment records have been secured.  Social Security Administration (SSA) records were obtained; they reflect that he was awarded disability benefits due to becoming disabled as of August 6, 2010, with a primary diagnosis of organic mental disorders (chronic brain syndrome) and a secondary diagnosis of (alcohol) substance dependence/addiction disorders.  The Agency of Original Jurisdiction (AOJ) arranged for VA examinations in December 2011 and May 2016.  As will be discussed in greater detail below, the Board finds the examinations and opinions to be (cumulatively) adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (requiring that VA adjudicators ensure this adequacy).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist consequently has been met.


Legal Criteria, Factual Background, and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as concerning the claims.

Service Connection

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of entitlement to service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection, i.e., nexus, between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For these specifically-defined disorders, a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected on this secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Ankle Disorder

The Veteran claims that he has an ankle disability that is secondary to his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  His STRs are silent for any complaints, findings, treatment, or diagnosis of an ankle disability.  On March 1970 service separation examination, the lower extremities were normal on clinical evaluation.

Postservice treatment records are silent regarding the Veteran's ankles until August 2006, when he reported a history of gouty arthritis and a recent diagnosis of diabetes.  Edema was noted to both feet and ankles.  The assessments included edema, diabetes type 2, and gouty arthritis by patient history.  On September 2006 VA treatment, he reported left ankle pain.

The Veteran submitted a November 2006 letter from his immediate supervisor at the Georgia Department of Corrections, who stated that since being employed with the Department since 1999, the Veteran had been absent numerous times from work due to knee and foot complications.  The supervisor witnessed that on several occasions the Veteran had trouble walking, and he had to be limited to certain tasks that he could perform during the duty day.

On December 2008 VA treatment, the Veteran reported swelling in his ankle and gout.  Swelling of the left ankle was noted, and the ankle was painful to palpations.  He was noted to have an acute gout attack.

On January 2009 VA treatment, the Veteran reported bilateral foot and ankle pain, with the left foot and ankle more symptomatic than the right.  The assessments included edema, tendonitis, and possible tarsal tunnel syndrome.  Ankle supports were issued.

On December 2011 VA examination, the Veteran reported bilateral ankle pain that began in 1996 and worsening over the years; he had been told it was the result of gout.  He reported being diagnosed with ankle arthritis in 2007.  He reported stiffness, giving way, tenderness, and pain, treated with gout pills and Aleve.  He reported inability to walk long distances or stand for prolonged periods of time.  He reported having pain every day impacting the ability of the ankles to function.  He did not report shin splints, stress fracture of the lower extremities, Achilles tendonitis or rupture, malunion of the calcaneus or talus, or talectomy.  He had not had any ankle surgery.  X-rays of the ankles showed bilateral degenerative arthritic changes and bilateral calcaneal spurs.  Following a physical examination, the diagnoses were bilateral ankle arthritis, bilateral ankle strain, and bilateral calcaneal spur.  No opinion was offered regarding etiology.

On May 2016 VA examination (pursuant to the Board's remand), the Veteran reported that during his time in service, he sprained both ankles several times.  He recalled doing a lot of marching and walking through muddy rice paddies.  

The examiner noted that in December 2011, left ankle X-ray results showed degenerative changes, and the Veteran was treated with anti-inflammatory medicines.  The Veteran reported that the condition had worsened, and he had bilateral swelling and pain intermittently, for which he took medicine.  He did not report flare-ups of the ankles.  He reported functional loss or impairment of the ankles resulting in limited standing and walking.  He reported having sharp shin pain with prolonged walking.  Following a physical examination, the diagnoses included left ankle degenerative arthritis with a 2011 date of diagnosis, bilateral ankle strain with a 1996 date of diagnosis, and bilateral shin splints with a 2016 date of diagnosis.  The examiner was unable to determine how long the left ankle degenerative changes had been present and noted that X-rays of the right ankle were not available.  The examiner opined that the Veteran's ankle disorder was less likely than not (less than 50 percent probability) incurred in or caused by service, noting that the medical records show that he started having ankle problems in 1996, which was after his time in service.  The examiner opined that the claimed ankle disorder is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions, stating that diabetes does not lead to strain or arthritis of joints because these are separate conditions, and diabetic neuropathy does not lead to strain or arthritis of joints because these are separate conditions.  The examiner opined that the Veteran's claimed ankle disorder was not at least as likely as not aggravated beyond its natural progression by his service connected conditions, stating that diabetes does not aggravate a strain or arthritis of joints because these are separate conditions, and diabetic neuropathy does not aggravate a strain or arthritis of joints because these are separate conditions.

A chronic ankle disability was not noted in service and arthritis of the ankles was not clinically noted postservice prior to 2011.  Accordingly, service connection for an ankle disability on the basis that such disability became manifest in service and persisted or for arthritis of the ankles on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Board finds that the May 2016 VA examiner's report concluding that the Veteran's current ankle disability is unrelated to service or to a service-connected disability warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, it was based on a detailed physical evaluation and thorough review of the record, and it explains why the complaints and findings shown do not support a nexus between any diagnosed ankle disability and the Veteran's service or his service-connected disabilities.  The examiner opined that the Veteran's diabetes and diabetic peripheral neuropathy did not cause or aggravate his current ankle disabilities.  The opinion includes rationale that points to factual data (including the anatomy involved), and the Board finds the opinion persuasive.  

The question of whether a disability such as diabetes or diabetic peripheral neuropathy causes or aggravates another disability (such as ankle arthritis, ankle strain, or shin splints) is a medical question that is beyond the scope of common knowledge or capable of resolution by lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for an ankle disability, and the appeal in the matter must be denied.

Bilateral Bunions of the Toes/Feet 

The Veteran claims that he has bunions of the toes/feet that are secondary to his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  His STRs are silent for any complaints, findings, treatment, or diagnosis of bunions.  On March 1970 service separation examination, his feet were noted as having third degree pes planus, not currently disabling; there was no indication or report of bunions.

Postservice treatment records are silent regarding the Veteran's feet until July 2006, when he reported having intermittent pain in both feet for the past 10 years; the pain was generally in one area at a time with swelling.  He reported that at times, shoes or any weight on the foot caused increased pain.  He reported that he had been treated for gout in the past but currently he just took pain medication when he had an episode.  He currently had pain in the right big toe, usually lasting about 3 weeks and then going away.  X-rays showed moderate hallux valgus deformities with moderate degenerative changes and subluxation of the first metatarsophalangeal joints.

On August 2006 VA podiatry consult, the Veteran reported foot pain.  He reported a history of gouty arthritis and a recent diagnosis of diabetes.  Edema was noted to both feet and ankles.  The assessments included edema, diabetes type 2, and gouty arthritis by patient history.

The Veteran submitted a November 2006 letter from his immediate supervisor at the Georgia Department of Corrections, who stated that since being employed with the Department since 1999, the Veteran had been absent numerous times from work due to knee and foot complications.  The supervisor witnessed that on several occasions the Veteran had trouble walking, and he had to be limited to certain tasks that he could perform during the duty day.

On November 2007 VA treatment, the Veteran reported that he worked on his feet all day, walking on concrete; the bunion area of the left great toe metatarsophalangeal joint was sore all day and before he got up in the morning, and the same area of the right foot was sometimes sore as well.

On December 2008 VA podiatry consult, the Veteran complained of discomfort in both feet, citing the great toes bilaterally.  He reported that the condition began in 1996 and was diagnosed as gouty arthritis.  The assessments included tendonitis, hallux rigidus, bilateral hallux valgus left greater than right, and early signs of diabetic neuropathy.  Foot X-rays showed mild to moderate hallux valgus deformities bilaterally with subluxation of the first metatarsophalangeal joints and small osteonecrosis involving the proximal phalangeal bases of the halluces.

On December 2011 VA examination, examination of the feet revealed bilateral hallux valgus and X-rays showed bilateral foot degenerative joint disease with hallux valgus.

On May 2016 VA examination (pursuant to the Board's remand), the Veteran reported that he was not sure when he developed bunions; the examiner noted that the medical records show it was documented in July 2006, and he was prescribed with bunion shoes.  He had never had surgery, and the condition had worsened.  He reported daily pain in his feet with prolonged walking.  He used arch support and bunion shoes.  He reported having functional loss or impairment of the feet that resulted in limited walking and standing.  He was noted to have mild or moderate symptoms of hallux valgus bilaterally.  Following a physical examination, the diagnoses included bilateral bunions of the toes and feet (hallux valgus) and bilateral pes planus.  The examiner opined that the Veteran's bunions were less likely than not (less than 50 percent probability) incurred in or caused by service, noting that the medical records show that the bunions were diagnosed in 2006.  The examiner was unable to determine if symptoms started prior to that date.  The examiner opined that the claimed bunions are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions, stating that diabetes does not lead to bunions because these are separate conditions, and diabetic neuropathy does not lead to bunions because  these are separate conditions.  The examiner opined that the Veteran's bunions were not at least as likely as not aggravated beyond the natural progression by his service connected conditions, stating that diabetes does not aggravate bunions because these are separate conditions, and diabetic neuropathy does not aggravate bunions because these are separate conditions.

A chronic bunion disability was not noted in service or clinically noted postservice prior to 2006; indeed, the Veteran could not recall when he first developed the bunions.  Accordingly, service connection for bunions of the feet/toes on the basis that such disability became manifest in service and persisted is not warranted. 

The Board finds that the May 2016 VA examiner's report concluding that the Veteran's current bunion disability is unrelated to service or to a service-connected disability warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, it was based on a detailed physical evaluation and thorough review of the record, and it explains why the complaints and findings shown do not support a nexus between any diagnosed bunion/hallux valgus disability and the Veteran's service or his service-connected disabilities.  The examiner opined that the Veteran's diabetes and diabetic peripheral neuropathy did not cause or aggravate his current bunions.  The opinion includes rationale that points to factual data (including the anatomy involved), and the Board finds the opinion persuasive.  

The question of whether a disability such as diabetes or diabetic peripheral neuropathy causes or aggravates another disability (such as bunions) is a medical question that is beyond the scope of common knowledge or capable of resolution by lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for bunions of the feet/toes, and the appeal in the matter must be denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially-assigned rating, consideration must be given as to whether a "staged" rating should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court since has extended this practice even to established ratings, and not just initial ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2009).


Cataracts

The Veteran contends that he is entitled to a separate, compensable, rating for his service-connected cataracts, associated with his diabetes mellitus.

Note (1) in 38 C.F.R. § 4.119, Diagnostic Code 7913, indicates to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Conversely, noncompensable complications are considered part of the diabetic process under Code 7913.

Cataracts are rated based on visual impairment under 38 C.F.R. § 4.79, Codes 6026-6080.  Preoperative cataracts of any type are evaluated based on visual impairment.  For postoperative cataracts, if a replacement lens is present (pseudophakia), it is evaluated based on visual impairment.  If there is no replacement lens, it is evaluated based on aphakia.  

VA regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75.  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  In this case, the evidence does not indicate impairment of the muscle function of the eyes or contraction or loss of the visual field.  VA compensation examiners in December 2011 and May 2016 both specifically found that the Veteran had no visual field defect and both examinations showed there was no contraction or loss of the visual field.  VA treatment records throughout the appeal period are equally unremarkable for findings of impaired muscle function or visual field defect.  Therefore, the Veteran's service-connected cataracts are properly rated based on impairment of visual acuity.

The Veteran's cataracts are currently rated as noncompensably disabling under Code 6066, pertaining to impairment of central visual acuity.  Visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  When both eyes are service connected, impairment of visual acuity is rated noncompensable when the best corrected distance vision is 20/40 (or better) in one eye and 20/40 in the other.  A 10 percent rating is warranted when the best corrected distance visual acuity is 20/50 in one eye, and 20/50 or 20/40 in the other.  A 20 percent rating is warranted for best corrected distance visual acuity of 20/70 in one eye and 20/50 in the other, or 20/100 in one eye and 20/50 in the other.  Higher ratings are warranted with more visual impairment.  38 C.F.R. § 4.79, Code 6066.

The medical evidence indicates that the Veteran had right eye cataract surgery in March 2009.  He has not undergone left eye cataract surgery.

On December 2011 VA examination, the Veteran reported pain and watering of the eyes.  He had no distorted vision, enlarged images, redness, swelling, discharge, glare, halos, floaters, sensitivity to light or blurred vision.  The eye symptoms included constant itching and tearing of both eyes for several years.  There was no continuous treatment.  Visual acuity for uncorrected distance was 20/40 or better in the right eye and 20/70 in the left eye; for uncorrected near was 10/200 in the right eye and 5/200 in the left eye; corrected distance was 20/40 or better in both eyes; and corrected near was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  Both pupils were round, reactive to light, and 4 millimeters in diameter; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  There was no corneal irregularity that resulted in severe irregular astigmatism, and there was no diplopia.  Right eye pressure was 15 and left eye pressure was 16.  Slip lamp and external eye exam showed pseudophakia in the right eye and cataract in the left eye, and was otherwise normal.  Internal eye exam (fundus) was normal bilaterally.  The Veteran did not have a visual field defect, or a condition that may result in such defect.  There was no history of corneal transplant, keratoconus, or pterygium.  The left eye had a preoperative cataract and the right eye had a postoperative cataract with a replacement intraocular lens.  There was no aphakia or dislocation of the crystalline lens.  There was no decrease in visual acuity or other visual impairment.  Regarding whether the Veteran had any incapacitating episodes in the previous 12 months attributable to any eye conditions, he reported that the right eye saw "red jumping and light flashing", with total duration of at least 6 weeks, due to "unknown".  The diagnosis was left eye cataract, originally diagnosed in December 2008, with subjective factor of blurred vision, and objective factors of cortical and nuclear sclerotic cataractous change of the left eye.  The examiner opined that the Veteran's eye condition does not impact his ability to work.  

Based on this evidence, a February 2012 rating decision granted service connection for cataracts, rated 0 percent.  Noncompensable complications are considered part of the diabetic process and are rated under the Code for diabetes until the condition becomes compensable.

On May 16, 2016 VA examination, the Veteran reported that he has had cataracts in his left eye since 2009, and cataracts in his right eye have already been removed (in 2009).  His condition is gradual and has progressed in the left eye; he reported a glare in the left eye.  Visual acuity for uncorrected distance was 20/70 in the right eye and 5/200 in the left eye; for uncorrected near was 5/200 in both eyes; corrected distance was 20/40 or better in the right eye and 20/50 in the left eye; and corrected near was 20/40 or better in both eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  Both pupils were round, reactive to light, and 4.5 millimeters in diameter; there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  There was no corneal irregularity that resulted in severe irregular astigmatism, and there was no diplopia.  Right eye pressure was 16 and left eye pressure was 15.  Slip lamp and external eye exam showed phakic lens replacement in the right eye and 2+ non-surgical cataract in the left eye, and was otherwise normal.  Internal eye exam (fundus) was normal bilaterally.  The Veteran did not have a visual field defect, or a condition that may result in such defect.  Visual field testing was performed, and there was no contraction or loss of a visual field.  A singular point of superior vision in the right eye was reduced in the field range; it did not constitute a defect that could be labeled as a scotoma or any other defect.  There was no scotoma.  The Veteran had a preoperative (present) left eye cataract and postoperative (removed) right eye cataract.  There was no aphakia or dislocation of the crystalline lens.  There was no decrease in visual acuity or other visual impairment.  There were no incapacitating episodes attributable to any eye condition in the previous 12 months.  The examiner opined that the Veteran's eye condition impacts his ability to work in that the left eye cataract can cause glare; the examiner advised the Veteran not to drive at night until the left eye cataract has been removed.  The examiner opined that the left eye cataract appeared to be stable.

Additional VA treatment records through August 2016 reflect symptomatology largely similar to that shown on VA examination.

Prior to the May 16, 2016 VA examination, the Veteran's corrected distance vision clearly was better than that required for a compensable rating under Code 6066.  On December 2011 VA examination, his corrected distance vision was measured as 20/40 or better in both eyes.  As the evidence prior to May 16, 2016 does not show that the Veteran had compensable impairment of visual acuity attributable to his cataracts, a separate compensable rating is not warranted for the cataracts during that time period.  Instead, as dictated by Code 7913, the cataracts are rated concurrently with the diabetes and not as a separate additional disability because no additional disability (at least to a compensable level) was shown to exist.

However, as of May 16, 2016, the Veteran's best corrected distance visual acuity was measured as 20/50 in the left eye and 20/40 in the right eye.  His cataracts therefore meet the schedular criteria for a 10 percent rating under Code 6066 effective May 16, 2016, and such rating is warranted from that date (but not earlier, as the record does not show evidence of such worsening prior to that date).  38 C.F.R. § 4.7.  To that end, the appeal in this matter is granted.

Regarding the assignment of a rating in excess of 10 percent at any time, the objective medical evidence is probative of the severity of the Veteran's visual impairment because it is based on objective testing rather than mere subjective opinion.  This independent testing only at worst establishes a relatively mild loss of visual acuity owing to the service-connected disability.  At no time is his visual acuity shown to meet the criteria for a 20 percent (or higher) rating for the service-connected cataracts.  It therefore is clear that a rating exceeding 10 percent for the service-connected cataracts is not possible under any of the applicable criteria.

Erectile Dysfunction (ED)

The Veteran contends that he is entitled to a separate, compensable, rating for his service-connected erectile dysfunction, associated with his diabetes mellitus.

Note (1) in 38 C.F.R. § 4.119, Diagnostic Code 7913, indicates to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Conversely, noncompensable complications are considered part of the diabetic process under Code 7913.

The Veteran's erectile dysfunction is currently rated as noncompensably disabling under Code 7522.  Under this Code, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On December 2011 VA examination, the Veteran reported he had not sustained any trauma to the genitals or genitourinary system.  He reported dyspnea and fatigue; he did not have fever, nausea, flank pain, chills, vomiting, back pain, syncope, anorexia, lower abdominal pain, angina, lethargy, edema, or weakness.  He reported hesitancy/difficulty starting a urinary stream and straining to urinate.  He reported nocturia, with an unspecified number of times and unknown intervals.  He did not have dysuria, weak/intermittent stream, hematuria, dribbling, urethral discharge, or frequency.  He did not experience urinary leakage or incontinence.  He did not have a history of urinary tract infections or obstructive voiding.  He was not taking any medications for the male reproductive condition.  He reported no issues with erectile functioning; he reported that ejaculation was absent but the most likely cause was unknown.  There was no history of orchiectomy.  There was no history of benign or malignant neoplasm or metastases in regards to the male reproductive system.  The diagnosis was erectile dysfunction, with inability to achieve an erection, even with medication, sufficient for penetration and ejaculation.  He did not have a history of recurrent urinary tract or kidney infections.  He did not have a voiding dysfunction causing urine leakage or requiring the use of an appliance; the voiding dysfunction caused urinary frequency, specifically nighttime awakening to void two times, and hesitancy (not marked).  He did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  He did not have retrograde ejaculation.  The examiner opined that the Veteran's erectile dysfunction does not impact his ability to work.

Based on this evidence, a February 2012 rating decision granted service connection for erectile dysfunction, rated 0 percent.  Noncompensable complications are considered part of the diabetic process and are rated under the Code for diabetes until the condition becomes compensable.  

On May 2016 VA examination, the Veteran reported that he had been prescribed medication for erectile dysfunction that helped at times; he was no longer taking the medicine and the condition had worsened.  He was unable to achieve an erection sufficient for penetration and ejaculation without medication.  The treatment plan did not include taking continuous medication.  There was no retrograde ejaculation.  There was no history of orchiectomy, chronic epididymitis, epididymo-orchitis or prostatitis.  There was no renal dysfunction due to erectile dysfunction.  There was a voiding dysfunction due to benign prostatic hypertrophy (BPH); the Veteran reported that the voiding dysfunction did not cause urine leakage or require the use of an appliance, but it did cause nighttime awakening to void 5 or more times, marked hesitancy, markedly slow stream, and markedly weak stream.  There was no benign or malignant neoplasm or metastases related to the erectile dysfunction.  The Veteran declined a physical examination.  The examiner opined that the condition does not impact the Veteran's ability to work.

Additional VA treatment records through August 2016 reflect symptomatology largely similar to that shown on VA examination.


At no time is the Veteran shown to have erectile dysfunction with deformity.  The Court has interpreted this to mean an actual "physical" deformity, not just loss of erectile power owing to the erectile dysfunction.  Therefore, a separate compensable rating is not warranted for the disability.  Instead, as dictated by Code 7913, the erectile dysfunction is rated concurrently with the diabetes and not as a separate additional disability because no additional disability (at least to a compensable level) is shown to exist.

The Board has considered whether a compensable rating is warranted under any other applicable Codes for rating the genitourinary system.  However, the Veteran is not shown to have a renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections due to erectile dysfunction as associated with diabetes mellitus.  A compensable rating may not be assigned under any relevant Code for erectile dysfunction.  The appeal in the matter is denied.

Diabetic Peripheral Neuropathy of the Lower Extremities

Peripheral neuropathy of the lower extremities is rated under Code 8520.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted when there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

On December 2011 VA examination, the Veteran reported that he did not have any symptoms attributable to diabetic peripheral neuropathy.  On skin examination, he did not have trophic changes attributable to diabetic peripheral neuropathy.  On neurological examination, motor function was abnormal with findings of strength at 4/5 for bilateral knee flexion and extension.  Sensation to light touch for the upper anterior thigh (L2) was normal bilaterally.  Sensation to light touch for the thigh/knee (L3/L4) was normal on the right and decreased on the left.  Sensation to light touch for the lower leg/ankle (L4-S1) was normal on the right and decreased on the left.  Sensation to light touch for the foot/toes (L5) was normal on the right and decreased on the left.  Lower extremity reflexes revealed knee jerk and ankle jerk each 1+ (decreased) bilaterally.  The examiner opined that there was mild incomplete paralysis of the sciatic nerve for the left lower extremity; the sciatic nerve for the right lower extremity was not affected.  The position sense for both lower extremities was normal.  Vibration sense was decreased for the right lower extremity and normal for the left lower extremity.  Cold sensation was decreased for both lower extremities.  Peripheral nerve involvement was not evident during examination.  The diagnosis was peripheral neuropathy with objective factors of decreased sensation in the lower extremities and diminished reflexes.  The examiner opined that the impact of the diabetic peripheral neuropathy on the Veteran's ability to work was inability to stand or walk for prolonged periods of time.

Based on this evidence, a February 2012 rating decision granted service connection for left lower extremity peripheral neuropathy rated 10 percent, and for right lower extremity peripheral neuropathy rated 0 percent, effective July 1, 2010.  A November 2013 rating decision increased the initial disability ratings to 20 percent for each lower extremity, again effective July 1, 2010; the 20 percent ratings were assigned based on objective findings of decreased sensations and reflexes in both lower extremities attributable to the diabetic peripheral neuropathy, which is considered a moderate level of incomplete paralysis.

On May 2016 VA examination, the Veteran reported numbness and burning in both lower extremities.  There was no current medication or treatment for the diabetic peripheral neuropathy of the bilateral lower extremities.  Reported symptoms included severe paresthesias and/or dysesthesias and severe numbness of both lower extremities.  On neurologic exam, strength testing was 4/5 for knee extension bilaterally, 4/5 for knee flexion bilaterally, 5/5 for ankle plantar flexion bilaterally, and 5/5 for ankle dorsiflexion bilaterally.  Deep tendon reflexes were 2+ (normal) for both knees and 1+ (decreased) for both ankles.  Light touch/monofilament testing results were normal bilaterally for the knee/thigh, ankle/lower leg, and foot/toes.  Position sense was absent for both lower extremities.  Vibration sensation was absent for both lower extremities.  Cold sensation was decreased for both lower extremities.  The Veteran did not have muscle atrophy.  Trophic changes attributable to diabetic peripheral neuropathy included thick discolored toenails.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy caused moderate incomplete paralysis of the sciatic nerve bilaterally.  The examiner opined that the Veteran's diabetic peripheral neuropathy impacts his ability to work in that it limits standing and walking.

Additional VA treatment records through August 2016 show symptomatology largely similar to that shown on the VA examinations described above.

The VA examination reports and the treatment records do not show symptoms of, and impairment due to, the Veteran's right and left lower extremity peripheral neuropathy of greater severity than that consistent with moderate incomplete paralysis of the sciatic nerve, so as to warrant ratings in excess of 20 percent each.  Examiners characterized the bilateral peripheral neuropathy as moderate.  The findings have not included muscle atrophy (suggesting disuse), or loss of motor strength, and trophic changes included only thickening and discoloration of the toenails; and the Veteran has not described symptoms or impairment characteristic of moderately severe incomplete paralysis of either sciatic nerve.  Accordingly, schedular ratings in excess of 20 percent are not warranted.  The Board notes the lay statements submitted by the Veteran in support of these claims detailing the types of problems that flow from the Veteran's disability.  The disability picture described is one essentially consistent with the criteria for the ratings now assigned, and does not warrant an increase in the ratings.  

Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913.  A 10 percent rating is warranted for diabetes manageable by restricted diet only.  A 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

On December 2011 VA examination, the Veteran reported visiting a diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  He had one episode of ketoacidosis over the previous 12 months that required hospitalization, but no episodes of hypoglycemia over the previous 12 months that required hospitalization.  The diabetes had not caused progressive weight loss or gain, loss of strength, or anal pruritus.  The Veteran reported that he had been prescribed a restricted diet, but he had not been prescribed oral medication or insulin.  He experienced high blood pressure, heart problems, leg cramping/pain after walking distances, gastrointestinal problems, urinary incontinence, nerve problems, and erectile dysfunction (for which he did not receive any treatment).  The diabetes did not require regulation of activities.  The examiner opined that the Veteran's diabetes mellitus (and any complications of diabetes mellitus) does not impact his ability to work.

The VA treatment records reflect that the Veteran was prescribed Metformin as of August 4, 2015.  On treatment on that date, he reported that he was not currently on any diabetes medication.  Lab results showed his blood glucose to be high (above the normal range), and the impressions included uncontrolled diabetes mellitus.  Metformin was prescribed for the Veteran to take twice daily, and he was educated in diabetic medical management.  Subsequent treatment records show that he continued taking Metformin twice daily.

On May 2016 VA examination, the examiner noted that treatment for the Veteran's diabetes mellitus type II included management by restricted diet and prescribed oral hypoglycemic agent; the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than 2 times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the previous 12 months.  He did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Complications of diabetes mellitus included diabetic peripheral neuropathy and erectile dysfunction.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the diagnosed diabetes mellitus.  The most recent fasting plasma glucose, taken at the time of examination, was 116.  The examiner opined that the Veteran's diabetes mellitus condition (and complications thereof) does not impact his ability to work.

Based on this evidence, a June 2016 rating decision granted an increased disability rating of 20 percent for the diabetes mellitus, type II, effective August 4, 2015, the date on which the medical evidence first shows that an oral hypoglycemic agent was required for treatment.

Additional VA treatment records through August 2016 reflect symptomatology largely similar to that shown on VA examination.

During the period prior to August 4, 2015, the evidence supports a finding that the disability warranted a 10 percent rating, but no higher.  The medical evidence during that period, including treatment records and examination, did not indicate that the Veteran's diabetes mellitus required insulin or an oral hypoglycemic agent as to warrant a 20 percent rating.  Indeed, on December 2011 VA examination, the Veteran specifically reported that he had been prescribed a restricted diet, but he had not been prescribed oral medication or insulin for treatment of his diabetes.  On August 4, 2015, the date on which he was first prescribed Metformin, he reported that he was not [yet] taking any diabetes medication.  Overall, the Board does not find that the criteria for a rating of 20 percent were met during the period prior to August 4, 2015.  

For the period from August 4, 2015 to the present, the evidence supports a finding that the disability warrants a 20 percent rating, but no higher.  The medical evidence during that period, including treatment records and examination, did not indicate that the Veteran's diabetes mellitus required regulation of activities as to warrant a 40 percent rating.  Indeed, on May 2016 VA examination, the examiner noted that treatment for the Veteran's diabetes mellitus type II included management by restricted diet and prescribed oral hypoglycemic agent, but he did not require regulation of activities as part of medical management of diabetes mellitus.  There has been no mention of the need for restricting or regulating his activities due to diabetes at any time.  Overall, the Board does not find that the criteria for a rating of 40 percent are met at any time during the appeal period.  The Board notes that the Veteran is service connected for peripheral neuropathies of both lower extremities, erectile dysfunction, and cataracts, each associated with his diabetes and addressed separately above. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran had previously submitted a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  But in an August 2016 statement, he withdrew the claim.  His combined disability rating is 100 percent, so he has a total schedular rating.  The matter of additional entitlement to a TDIU therefore is not before the Board.


ORDER

Service connection for an ankle disorder, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities, is denied.

Service connection for bilateral bunions of the toes/feet, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the lower extremities, is denied.

A staged increased (to 10 percent, but no higher) rating is granted for the Veteran's cataracts, effective from May 16, 2016; a separate compensable rating for the cataracts prior to May 16, 2016 and/or in excess of 10 percent from that date onwards is denied.

A separate, compensable, rating for erectile dysfunction is denied.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

A rating for diabetes mellitus in excess of 10 percent prior to August 4, 2015, and/or in excess of 20 percent from that date onwards, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


